Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 1 of 20 PAGEID #: 1531




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT CINCINNATI


 DAWN RACHEL SHEARER,

                            Petitioner,                    :    Case No. 1:19-cv-715

          - vs -                                                District Judge Matthew W. McFarland
                                                                Magistrate Judge Michael R. Merz

 WARDEN,
  Dayton Correctional Institution,

                                                           :
                            Respondent.


                           REPORT AND RECOMMENDATIONS


          This is an action on a Petition for writ of habeas corpus brought pro se by Petitioner Dawn

 Rachel Shearer under 28 U.S.C. § 2254. The case is before the Court for decision on the Petition

 (ECF No. 1), the State Court Record (ECF No. 9), and the Return of Writ (ECF No. 10).

          When ordering the State to file an answer in this case, Magistrate Judge Stephanie

 Bowman, to whom the case was at that time referred 1, set a deadline for Petitioner’s reply of

 twenty-one days after the Return of Writ was filed (Order for Answer, ECF No. 6, PageID 57).

 Since the Return was filed December 20, 2019, and served on Petitioner by mail, her reply was

 due January 13, 2020 2. Shearer did not file a reply within the time allowed and has not tendered

 a reply since then.



 1
   The Magistrate Judge reference has recently been transferred to the undersigned to help balance the Magistrate Judge
 workload in the Southern District.
 2
   Under Fed.R.Civ.P. 6, a party has an extra three days to respond to another party’s filing when he or she is served
 by mail.

                                                           1
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 2 of 20 PAGEID #: 1532




 Litigation History



        On April 5, 2017, the Butler County Grand Jury indicted Shearer on two counts of murder in

 violation of Ohio Revised Code § 2903.02(B) and two counts of felonious assault in violation of Ohio

 Revised Code § 2903.11(A)(1) and (2), each with a firearm specification.

        The case was tried to a jury which found Shearer guilty as charged. After merging some counts

 under Ohio Revised Code § 2941.25, the trial judge sentenced Shearer to fifteen years to life on the

 murder count and a consecutive mandatory three years on the firearm specification. Shearer appealed

 and the Twelfth District affirmed. State v. Shearer, 2018-Ohio-1688 (Ohio App. 12th Dist. Apr. 30,

 2018), appellate jurisdiction declined, State v. Shearer, 2018-Ohio-3450 (Aug. 29, 2018). While

 Shearer filed a number of post-conviction motions in the trial court, she apparently never filed a

 petition for post-conviction relief under Ohio Revised Code § 2953.21.

        Shearer’s pleads the following grounds for relief:

                GROUND ONE Appellant’s speedy trial rights were violated when
                she was coerced into waiving her speedy trial rights.

                GROUND TWO: Statements made by the prosecution in closing
                constituted prosecutorial misconduct and as a result appellant was
                prejudicially affected.

                GROUND THREE: The court erred in ordering appellant to be
                interviewed by the state’s expert.

                GROUND FOUR: The court erred by not allowing appellant’s
                expert witness to testify that appellant suffered from battered-
                woman’s syndrome.

                GROUND FIVE: This case presents a significant constitutional
                issue surrounding the right to a speedy trial guaranteed by the Sixth
                and Fourteenth Amendments to the United States Constitution.


 (Petition, ECF No. 1, PageID 6-23.)


                                                  2
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 3 of 20 PAGEID #: 1533




                                             Analysis



 Grounds One and Five: Denial of a Right to a Speedy Trial



        In her First and Fifth Grounds for Relief, Shearer claims she was unlawfully deprived of a

 speedy trial. Respondent defends these two Grounds for Relief on the merits and asserts the

 Twelfth District’s decision on this question is neither contrary to nor an unreasonable application

 of Supreme Court precedent.

        When a state court decides on the merits a federal constitutional claim later presented to a

 federal habeas court, the federal court must defer to the state court decision unless that decision is

 contrary to or an objectively unreasonable application of clearly established precedent of the

 United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S.

 Ct. 770, 785 (2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-

 94 (2002); Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000). Deference is also due under 28

 U.S.C. § 2254(d)(2) unless the state court decision was based on an unreasonable determination

 of the facts in light of the evidence presented in the State court proceedings.

        Shearer’s first assignment of error on direct appeal was that her right to a speedy trial had

 been denied. The Twelfth District decided that claim as follows:

                 [*P56] In her first assignment of error, Shearer argues her
                conviction must be reversed and the charges against her dismissed
                since she was "coerced" into waiving her speedy trial rights. We
                disagree.

                 [*P57] The right to a speedy trial is guaranteed by the Sixth and
                Fourteenth Amendments to the United States Constitution and by
                Article I, Section 10, Ohio Constitution. State v. Taylor, 98 Ohio St.
                3d 27, 2002-Ohio-7017, ¶ 32, 781 N.E.2d 72. To preserve this right,
                the Ohio General Assembly enacted this state's speedy trial statutes

                                                   3
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 4 of 20 PAGEID #: 1534




             found in R.C. 2945.71 through 2945.73. State v. Miller, 12th Dist.
             Warren No. CA2009-01-008, 2009-Ohio-4831, ¶ 8. As relevant
             here, R.C. 2945.71(C)(2) provides that a person against whom a
             charge of felony is pending "[s]hall be brought to trial within two
             hundred seventy days after the person's arrest." However, pursuant
             to 2945.71(E), "each day during which the accused is held in jail in
             lieu of bail on the pending charge shall be counted as three days."
             Compliance with these statutes is mandatory and the statutes "must
             be strictly construed against the state." Id., citing State v. Cox, 12th
             Dist. Clermont No. CA2008-03-028, 2009-Ohio-928, ¶ 12.

              [*P58] An appellate court's standard of review regarding speedy-
             trial issues involves a mixed question of law and fact. State v.
             Messer, 12th Dist. Clermont No. CA2006-10-084, 2007-Ohio-5899,
             ¶ 7. In conducting such a review, "the appellate court defers to the
             trial court's findings of fact as long as the findings are supported by
             competent, credible evidence, but the appellate court independently
             reviews whether the trial court properly applied the law to those
             facts." State v. Gellenbeck, 12th Dist. Fayette No. CA2008-08-030,
             2009-Ohio-1731, ¶ 8, citing State v. Riley, 162 Ohio App. 3d 730,
             2005-Ohio-4337, ¶ 19, 834 N.E.2d 887 (12th Dist.).

              [*P59] As noted above, Shearer claims her conviction must be
             reversed and the charges against her dismissed since she was
             "coerced" into waiving her speedy trial rights. The record in this
             case contains no such waiver. Rather, when faced with the potential
             of having her experts' testimony excluded from trial as a
             consequence of her violating the timing requirements found in
             Crim.R. 16(K), Shearer, on advice of her trial counsel, moved for a
             continuance. While Shearer believes such a decision was coerced,
             we find Shearer's decision to move for a continuance was entered
             knowingly, intelligently, and voluntarily on the advice of counsel in
             order to provide her with the best chance of defending against the
             serious nature of the charges levied against her. Shearer's claim
             otherwise lacks merit.

              [*P60] In so holding, we specifically reject Shearer's claim that the
             "timing of the indictment and the subsequent motions in limine seem
             to be suspect," thereafter referring to the prosecutor's actions in
             challenging her experts' testimony under Crim.R. 16(K) as
             "disingenuous at best." The record indicates this case was bound
             over to the Butler County Grand Jury on March 3, 2017, the matter
             thus falling under the trial court's jurisdiction from that date forward.
             Shearer, however, seemingly resting on her laurels, did nothing to
             procure her experts' testimony until after she was indicted over a
             month later on April 5, 2017. While this case may have diverged

                                                4
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 5 of 20 PAGEID #: 1535




                somewhat from the status quo, as the trial court stated, "while there
                was not an indictment filed, this court did have jurisdiction over the
                matter," during which "[it] will routinely hear motions prior to
                indictments, such as motions for modification of bond or even bills
                of information, on cases that are assigned to this court prior to
                indictment." No such motions were filed in this case. Therefore,
                while we certainly understand and appreciate advocating one's
                position, particularly in a case of such magnitude, Shearer's
                accusations against the prosecutor in this case are unbecoming and
                unnecessary. Accordingly, finding no violation of Shearer's speedy
                trial rights necessitating her conviction be reversed and the charges
                against her dismissed, Shearer's first assignment of error lacks merit
                and is overruled.

 State v. Shearer, 2018-Ohio-1688.

        Both the Ohio and federal Constitutions contain guarantees of a speedy trial. To enforce that

 right, the Ohio General Assembly enacted Ohio Revised Code § 2945.71 which sets very rigid

 deadlines for trial; when a statutory speedy trial deadline is missed, the charges must be dismissed.

        However, a federal habeas corpus court can only consider whether a state conviction is

 unlawful on the basis of whether it violates the United States Constitution. 28 U.S.C. § 2254(a);

 Wilson v. Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Smith v.

 Phillips, 455 U.S. 209 (1982), Barclay v. Florida, 463 U.S. 939 (1983).           That is, we have no

 authority to enforce in habeas corpus either the Ohio statutory speedy trial right or the Ohio

 constitutional right, only the federal constitutional guarantee.

        The Supreme Court has developed a flexible four-part balancing test to use in determining

 whether a defendant's federal constitutional right to a speedy trial has been violated: (1) the length

 of the delay; (2) the reasons for the delay; (3) whether the defendant has asserted his right; and (4)

 prejudice to the defendant. Barker v. Wingo, 407 U.S. 514, 530-32 (1972). Delay is presumptively

 prejudicial only where the post-accusation delay approaches one year. Doggett v. United States,

 505 U.S. 647 (1992). Shearer was arrested immediately after the shooting on February 6, 2017,

 and tried June 19-23, 2017, just over four months since the shooting and far less than the year

                                                    5
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 6 of 20 PAGEID #: 1536




 required for even a presumption of prejudice under the United States Constitution. Shearer also

 has not attempted to show any prejudice.

          As the Magistrate Judge reads the Petition, Shearer’s underlying claim is that she was

 forced to waive 3 her speedy trial right in order to be able to introduce evidence from her expert

 witness. As she puts it, the prosecutor put her between a “rock and a hard place.” Rather, the

 Court believes the circumstances of her case are what made for a difficult choice. Criminal

 defendants often face hard choices, for example, whether to go to trial and take a chance on

 winning or accept a plea bargain with an agreed sentence. This case obviously was not a simple

 one. The only surviving eyewitness and the only plausible offender were the same person. To

 obtain a favorable verdict, Shearer had to convince the jury that her shooting of her ex-husband

 was either excusable or justifiable. She and her attorney reasonably concluded that her narrative

 would require expert support. However, it is undisputed that they did not provide the expert’s

 report at the time before trial when the Ohio Rules of Criminal Procedure require that it be

 provided. Had she insisted on the earlier trial date, the State would have been within its rights to

 insist on exclusion of the expert. Again quite reasonably she and her attorney decided that

 continuing the trial was a better choice than exclusion of the expert.

          There is no law of nature which provides that all the evidence needed to defend a serious

 criminal charge can be gathered within the time allowed by the speedy trial statute. The fact that

 the choice involved was a hard one does not mean it was unconstitutionally forced on Petitioner.

          Petitioner’s speedy trial claims are without merit.




 3
  The court of appeals is correct: there was no general waiver of the speedy trial right. By moving for a continuance,
 Shearer waived her right to complain of the lack of a speedy trial for the length of the continuance, but not as a general
 matter. Once the continuance expired, the speedy trial clock was again in play.

                                                             6
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 7 of 20 PAGEID #: 1537




 Ground Two: Prosecutorial Misconduct



        In her Second Ground for Relief, Petitioner claims that the prosecutor’s comments during

 closing argument were improper and prejudiced her case. Respondent argues this claim is

 procedurally defaulted because Shearer’s attorney made no contemporaneous objection and she

 did not appeal this issue to the Supreme Court of Ohio. In the alternative, Respondent asserts the

 Twelfth District’s decision on the merits of this claim is entitled to deference under 28 U.S.C. §

 2254(d)(1). As noted above, Shearer has made no reply to these defenses.

        Shearer presented her prosecutorial misconduct claim to the Twelfth District as her second

 assignment of error on direct appeal. That court decided the claim as follows:

                [*P67] In her second assignment of error, Shearer argues her
                conviction must be reversed due to the prosecutor's alleged
                misconduct during the state's rebuttal closing argument. We
                disagree.

                 [*P68] For her conviction to be reversed based on prosecutorial
                misconduct, Shearer must prove the prosecutor's comments during
                the state's closing argument were improper and that those comments
                prejudicially affected her substantial rights. State v. Elmore, 111
                Ohio St. 3d 515, 2006-Ohio-6207, ¶ 62, 857 N.E.2d 547. In making
                such a determination, the focus is upon the fairness of the trial, not
                upon the culpability of the prosecutor. State v. Gray, 12th Dist.
                Butler No. CA2011-09-176, 2012-Ohio-4769, ¶ 57. A finding of
                prosecutorial misconduct will not be grounds for reversal unless the
                defendant can demonstrate that she has been denied a fair trial
                because of the prosecutor's prejudicial remarks. State v. Smith, 12th
                Dist. Warren No. CA2017-02-013, 2017-Ohio-7540, ¶ 29.

                 [*P69] It is undisputed that Shearer's trial counsel did not object to
                the prosecutor's comments made during the state's rebuttal closing
                argument now at issue, thereby waiving all but plain error. State v.
                Warwick, 12th Dist. Preble No. CA2017-01-001, 2018-Ohio-139, ¶
                30. Pursuant to Crim.R. 52(B), "plain errors or defects affecting
                substantial rights may be noticed although they were not brought to
                the attention of the court." Plain error does not exist unless the error
                is obvious and, but for the error, the outcome of the trial would have

                                                   7
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 8 of 20 PAGEID #: 1538




             been different. State v. Yanez, 12th Dist. Butler No. CA2016-10-
             190, 2017-Ohio-7209, ¶ 23. Notice of plain error must be taken with
             utmost caution, under exceptional circumstances and only to prevent
             a manifest miscarriage of justice. State v. Baldev, 12th Dist. Butler
             No. CA2004-05-106, 2005-Ohio-2369, ¶ 12. Prosecutorial
             misconduct may rise to the level of plain error only if it is clear from
             the record that the defendant would not have been convicted in the
             absence of the improper comments. State v. Isreal, 12th Dist. Butler
             No. CA2010-07-170, 2011-Ohio-1474, ¶ 43.

              [*P70] Shearer claims the prosecutor engaged in misconduct
             during the state's rebuttal closing argument by impermissibly
             denigrating the role of her trial counsel. Specifically, Shearer takes
             issue with the prosecutor stating the following during the state's
             rebuttal closing argument:

                 In fact, [Shearer's trial counsel] wanted to be a witness so
                 bad in this case he was sending letters to witnesses trying
                 to contact them. But what he doesn't tell you is the second
                 half of that sentence which is contact me, but I'm not going
                 to tell you why. Get in touch with me, but I'm not going to
                 give you any indication as to why I want you to do so.
                 Collect this door, but I can't tell you why. That's the other
                 half.

              [*P71] Shearer claims this "personal attack" on her trial counsel
             was an attempt by the prosecutor to "criticize [her trial counsel's]
             arguments, tactics, and his person," which had the potential to
             "dangerously taint" the jury's view of her trial counsel and of her
             entire defense strategy.

              [*P72] Shearer, however, in challenging the prosecutor's statement
             set forth above, conveniently ignores the prosecutor's statements
             made immediately preceding, wherein the prosecutor stated:

                 You know, it's interesting, when we started back on
                 Monday, one of the things we talked about [is] the fact that
                 the Court and everybody has a different role. The jury is
                 the judges or the decider of the facts. The Judge tells you
                 what the law is. And I thought, it's always been my
                 understanding, that the attorneys are simply here to present
                 to you what the evidence is, not to double as witnesses, not
                 to substitute in as experts, not to interject themselves into
                 the proceedings. Because everything I just heard [during
                 Shearer's trial counsel's closing argument] was far different
                 than the actual testimony that came out during this trial.

                                                8
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 9 of 20 PAGEID #: 1539




              [*P73] After a thorough review of the record, and when taking the
             prosecutor's comments in conjunction with the trial court
             proceedings as a whole, we can find no instances of prosecutorial
             misconduct in these challenged statements, nor in any other
             statements made by the prosecutor during the state's closing
             argument. Rather, just as the state aptly notes as part of its appellate
             brief, the prosecutor's comments "were properly responsive to the
             issue that counsel had argued at length;" namely, that the
             investigating officers assumed Shearer's guilt from the outset, thus
             ignoring potential exculpatory evidence even when questioned
             about that evidence by her trial counsel in the time leading up to
             trial. While the record is replete with examples exhibiting this
             defense strategy, we need look no further than Shearer's trial
             counsel's own closing argument, during which he began by stating,
             in pertinent part, the following:

                 This case is about a search for the truth. * * * This is about
                 a search for the truth. State of Ohio has a burden to prove,
                 and this, what the lead detective told you. "You didn't care
                 to call me back on the investigation, did you?" And I'm
                 paraphrasing, but her answer was not paraphrased. "It's not
                 that I didn't care, I just didn't do it." The State of Ohio has
                 the burden to prove. This is a search for truth. It is not a
                 search for — well, we've got to stop this and move on, it's
                 (indiscernible). It is a search for the truth and this is the lead
                 detectives final answer on cross-examination. "It's not that
                 I didn't care, I just didn't do it." They have the burden, not
                 the Defense. They have the burden.

             Continuing, Shearer's trial counsel then stated:

                 Why didn't you follow up on the investigation? Why didn't
                 you call me back? They're asking you to find [Shearer]
                 guilty of murder. Very serious case and they don't even
                 care about calling [or returning our] phone call; it's because
                 they want you to carry the water. Thank goodness for juries
                 because your job is to look at everything and determine, to
                 be fair, what's reasonable, what's not reasonable, what's
                 truth, what's not truth, and search for the truth. And
                 ultimately at the end of the day, that's what a just verdict is,
                 searching for the truth, not searching for accountability,
                 and definitely not just not doing it.

             Shearer's trial counsel later reiterated this same point when he stated:



                                                 9
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 10 of 20 PAGEID #: 1540




                      Detectives knew immediately this could have been a self-
                      defense case, immediately. So when they come up here and
                      say, "Well, I didn't return phone calls. I didn't know." I
                      don't know why they didn't return [our] phone calls. It just
                      blows my mind in a murder case. But I digressed.

                  [*P74] By repeatedly questioning the investigating officers' tactics,
                 which included interjecting his own credibility, thus implying that
                 there may have been relevant, exculpatory evidence that had been
                 ignored by the police, the prosecutor would have been remiss had
                 he not refuted such allegations, even if such comments referenced
                 Shearer's trial counsel's actions leading up to trial. The prosecutor's
                 comments, which we note spanned only a portion of a single page
                 of the state's otherwise lengthy rebuttal closing argument, do not
                 amount to prosecutorial misconduct, nor can it be said the
                 prosecutor's comments contributed in any way to the jury's finding
                 of guilt. Simply stated, even if the prosecutor had not made these
                 comments, the record contains ample evidence to support the jury's
                 verdict finding Shearer guilty as charged. Therefore, finding no
                 error, let alone plain error, Shearer's second assignment of error
                 alleging prosecutorial misconduct is without merit and overruled.

  State v. Shearer, 2018-Ohio-1688.



         Procedural Default



         The Warden has asserted Shearer’s Second Ground for Relief is procedurally defaulted.

  The procedural default doctrine in habeas corpus is described by the Supreme Court as follows:

                 In all cases in which a state prisoner has defaulted his federal claims
                 in state court pursuant to an adequate and independent state
                 procedural rule, federal habeas review of the claims is barred unless
                 the prisoner can demonstrate cause of the default and actual
                 prejudice as a result of the alleged violation of federal law; or
                 demonstrate that failure to consider the claims will result in a
                 fundamental miscarriage of justice.


  Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

  (6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

                                                   10
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 11 of 20 PAGEID #: 1541




  claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.

  72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “Absent cause and prejudice, ‘a federal

  habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

  habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

  Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

  456 U.S. at 110; Wainwright, 433 U.S. at 87.

                 [A] federal court may not review federal claims that were
                 procedurally defaulted in state court—that is, claims that the state
                 court denied based on an adequate and independent state procedural
                 rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S.Ct. 612, 175
                 L.Ed.2d 417 (2009). This is an important “corollary” to the
                 exhaustion requirement. Dretke v. Haley, 541 U.S. 386, 392, 124
                 S.Ct. 1847, 158 L.Ed. d 659 (2004). “Just as in those cases in which
                 a state prisoner fails to exhaust state remedies, a habeas petitioner
                 who has failed to meet the State’s procedural requirements for
                 presenting his federal claims has deprived the state courts of an
                 opportunity to address” the merits of “those claims in the first
                 instance.” Coleman [v. Thompson], 501 U.S. [722,] 731-732, 111
                 S.Ct. 2546, 115 L.Ed.2d 640 [(1991)]. The procedural default
                 doctrine thus advances the same comity, finality, and federalism
                 interests advanced by the exhaustion doctrine. See McCleskey v.
                 Zant, 499 U.S. 467, 493, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991).

  Davila v. Davis, 137 S. Ct. 2058, 2064 (2017).

         The Sixth Circuit Court of Appeals requires a four-part analysis when the State alleges a

  habeas claim is precluded by procedural default. Barton v. Warden, S. Ohio Corr. Facility, 786

  F.3d 450, 464 (6th Cir. 2015), Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir. 2010)(en banc);

  Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v. Berry, 146 F.3d 345, 347-48 (6th

  Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord Lott v. Coyle, 261

  F.3d 594, 601-02 (6th Cir. 2001); Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001).

                 First the court must determine that there is a state procedural rule
                 that is applicable to the petitioner's claim and that the petitioner
                 failed to comply with the rule.

                                                   11
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 12 of 20 PAGEID #: 1542




                  ....

                  Second, the court must decide whether the state courts actually
                  enforced the state procedural sanction, citing County Court of Ulster
                  County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
                  (1979).

                  Third, the court must decide whether the state procedural forfeiture
                  is an "adequate and independent" state ground on which the state
                  can rely to foreclose review of a federal constitutional claim.

                  Once the court determines that a state procedural rule was not
                  complied with and that the rule was an adequate and independent
                  state ground, then the petitioner must demonstrate under Sykes that
                  there was "cause" for him to not follow the procedural rule and that
                  he was actually prejudiced by the alleged constitutional error.

  Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord, Hartman v. Bagley, 492 F.3d 347, 357

  (6th Cir. 2007), quoting Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002). A habeas petitioner

  can overcome a procedural default by showing cause for the default and prejudice from the asserted

  error. Atkins v. Holloway, 792 F.3d 654, 657 (6th Cir. 2015).

          Ohio has a relevant procedural rule requiring contemporaneous objection: parties must

  preserve errors for appeal by calling them to the attention of the trial court at a time when the error

  could have been avoided or corrected, set forth in State v. Glaros, 170 Ohio St. 471 (1960),

  paragraph one of the syllabus; see also State v. Mason, 82 Ohio St. 3d 144, 162 (1998). Shearer

  violated that rule by making no contemporaneous objection to the prosecutor’s remarks. The

  Twelfth District enforced that rule by only reviewing this claim for plain error under Ohio R. Crim.

  P. 52(b). An Ohio state appellate court’s review for plain error is enforcement, not waiver, of a

  procedural default. Wogenstahl v. Mitchell, 668 F.3d 307, 337 (6th Cir. 2012); Jells v. Mitchell, 538

  F.3d 478, 511 (6th Cir. 2008); Lundgren v. Mitchell, 440 F.3d 754, 765 (6th Cir. 2006); White v. Mitchell,

  431 F.3d 517, 525 (6th Cir. 2005); Biros v. Bagley, 422 F.3d 379, 387 (6th Cir. 2005); Hinkle v. Randle,

  271 F.3d 239 (6th Cir. 2001). Shearer has offered no excusing cause and prejudice. Her Second


                                                     12
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 13 of 20 PAGEID #: 1543




  Ground is therefore barred by her procedural default in failing to object.

          The Second Ground is also defaulted because Shearer did not include it in her appeal to the

  Supreme Court of Ohio. Federal habeas corpus law requires that state court remedies be exhausted

  before an issue is presented in habeas. 28 U.S.C. § 2254(b) and (c); Picard v. Connor, 404 U.S.

  270, 275 (1971).

                  "A claim may become procedurally defaulted in two ways."
                  Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006). First, a
                  claim is procedurally defaulted where state-court remedies have
                  been exhausted within the meaning of § 2254, but where the last
                  reasoned state-court judgment declines to reach the merits because
                  of a petitioner's failure to comply with a state procedural rule. Id.
                  Second, a claim is procedurally defaulted where the petitioner failed
                  to exhaust state court remedies, and the remedies are no longer
                  available at the time the federal petition is filed because of a state
                  procedural rule. Id.

  Lovins v. Parker, 712 F.3d 283, 295 (6th Cir. 2013). Failure to present an issue to the state supreme

  court on discretionary review constitutes procedural default. O’Sullivan v. Boerckel, 526 U.S. 838,

  848 (1999)(citations omitted).      Failure to present an issue to the state supreme court on

  discretionary review constitutes procedural default. O’Sullivan v. Boerckel, 526 U.S. 838, 848

  (1999)(citations omitted).



          Merits Review



          The Warden also asserts the Second Ground for Relief is without merit. The opinion of a

  state court on plain error review is still entitled to AEDPA deference if the federal court reaches

  the merits despite the procedural default. Fleming v. Metrish, 556 F.3d 520, 532 (6th Cir. 2009);

  Kittka v. Franks, 539 Fed. Appx. 668, 672 (6th Cir. 2013); Bond v. McQuiggan, 506 Fed. Appx.

  493, 498 n. 2 (6th Cir. 2013); Stojetz v. Ishee, 2014 U.S. Dist. LEXIS 137501 *231 (S.D. Ohio


                                                    13
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 14 of 20 PAGEID #: 1544




  Sept. 24, 2014)(Frost, D.J.).

           In Serra v. Michigan Dept of Corrections, 4 F.3d 1348 (6th Cir. 1993), the court identified

  factors to be weighed in considering prosecutorial misconduct:

                 In every case, we consider the degree to which the remarks
                 complained of have a tendency to mislead the jury and to prejudice
                 the accused; whether they are isolated or extensive; whether they
                 were deliberately or accidentally placed before the jury, and the
                 strength of the competent proof to establish the guilt of the accused.


  Id. at 1355-56, quoting Angel v. Overberg, 682 F.2d 605, 608 (6th Cir. 1982)(citation omitted).

  The misconduct must be so gross as probably to prejudice the defendant. Prichett v. Pitcher, 117

  F.3d 959, 964 (6th Cir.), cert. denied, 522 U.S. 1001 (1997)(citation omitted); United States v.

  Ashworth, 836 F.2d 260, 267 (6th Cir. 1988). Claims of prosecutorial misconduct are reviewed

  deferentially on habeas review. Thompkins v. Berghuis, 547 F.3d 572 (6th Cir. 2008), rev’d on

  other grounds, 560 U.S. 370 (2010), citing Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004),

  cert. denied, 544 U.S. 921 (2005).

         The Twelfth District’s decision offers a cogent explanation of why the prosecutor’s

  remarks do not constitute misconduct. As that court pointed out, defense counsel’s argument

  strongly implied that the State had more evidence than it had presented and suggested that evidence

  would have exonerated his client. The prosecutor’s comments were a fair and temperate response.

  The Twelfth District’s decision is not an unreasonable application of relevant Supreme Court case

  law.

         Shearer’s Second Ground for Relief is without merit as well as being procedurally

  defaulted.




                                                  14
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 15 of 20 PAGEID #: 1545




  Ground Three: Trial Court Error in Ordering Petitioner to be Interviewed by the State’s
  Expert


         In her Third Ground for Relief, Shearer asserts the trial court committed error in requiring

  her to be interviewed by an expert witness for the State.

         Shearer presented this claim as her Third Assignment of Error on direct appeal and the

  Twelfth District decided it as follows:

                 [*P63] In her third assignment of error, Shearer argues the trial
                 court erred by requiring her to be interviewed by the state's expert,
                 Dr. O'Donnell, which, we note, was limited by the trial court to
                 "Battered Person's Syndrome and [Shearer's] thoughts and actions
                 as it relates to the Syndrome." In support of this claim, Shearer
                 argues the trial court's order requiring her to be interviewed by Dr.
                 O'Donnell violated her Fifth Amendment right against self-
                 incrimination. However, not only do we find Shearer likely waived
                 this claim by not raising such a claim before the trial court, see State
                 v. Vaughn, 12th Dist. Fayette No. CA2014-05-012, 2015-Ohio-828,
                 ¶ 9 ("issues not raised in the trial court may not be raised for the first
                 time on appeal because such issues are deemed waived"), the Ohio
                 Supreme Court specifically rejected this claim in Goff, which held:

                      [W]e conclude that when a defendant demonstrates an
                      intention to use expert testimony from a psychiatric
                      examination to establish that battered-woman syndrome
                      caused in her "a bona fide belief that she was in imminent
                      danger of death or great bodily harm and that her only
                      means of escape was the use of force," i.e., to use testimony
                      on battered-woman syndrome to prove the second element
                      of self-defense, a court may compel the defendant to
                      submit to an examination by another expert without
                      violating the defendant's rights under Section 10, Article I
                      of the Ohio Constitution and the Fifth Amendment to the
                      United States Constitution.

                 (Emphasis added.) Id., 2010-Ohio-6317 at ¶ 58, quoting State v.
                 Thomas, 77 Ohio St. 3d 323, 326, 1997-Ohio-269, 673 N.E.2d 1339
                 (1997).

                 This is because, as the Ohio Supreme Court further stated in Goff:




                                                    15
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 16 of 20 PAGEID #: 1546




                          By putting her mental state directly at issue and introducing
                          expert testimony based upon her own statements to the
                          expert, the defendant opens the door to a limited
                          examination by the state's expert concerning battered-
                          woman syndrome and its effect on the defendant's
                          behavior. Courts have the inherent authority to preserve
                          fairness in the trial process, and allowing the defendant to
                          present expert testimony on the specific effects of battered-
                          woman syndrome on the defendant while denying the
                          prosecution the ability to introduce such evidence would
                          unfairly handicap the prosecution and prevent the trier of
                          fact from making an informed decision.

                     Id.; see also Kansas v. Cheever, 571 U.S. 87, 134 S.Ct. 596, 601,
                     187 L. Ed. 2d 519 (2013) ("[w]hen a defendant presents evidence
                     through a psychological expert who has examined him, the
                     government likewise is permitted to use the only effective means of
                     challenging that evidence: testimony from an expert who has also
                     examined him").

                      [*P64] That is exactly what occurred here, through such a rigorous
                     and thorough application of Goff to the facts of this case that both
                     the trial court and the state should be commended. Therefore,
                     finding no error in the trial court's decision to adhere to the law of
                     this state as pronounced by the Ohio Supreme Court in Goff,
                     Shearer's third assignment of error lacks merit and is overruled.

  State v. Shearer, 2018-Ohio-1688.               Although the Twelfth District held Shearer had “likely

  waived” this claim by not raising it in the trial court, that court proceeded to decide the issue on

  the merit without limiting itself to plain error review. The Magistrate Judge concludes Shearer has

  not procedurally defaulted 4 this claim by failing to object because the Twelfth District did not

  enforce the contemporaneous objection ruled. However, this claim is defaulted by Shearer’s

  failure to include it in her appeal to the Supreme Court of Ohio.


  4
    The Twelfth District used waiver language when, the Magistrate Judge believes, forfeiture language and analysis is
  more appropriate. See Wood v. Milyard, 566 U.S. 463 (2012): courts of appeals also have authority to consider
  timeliness defense sua sponte, but only if the defense is forfeited, not if it is waived. N. 4: “We note here the distinction
  between defenses that are ‘waived’ and those that are ‘forfeited.’ A waived claim or defense is one that a party has
  knowingly and intelligently relinquished; a forfeited plea is one that a party has merely failed to preserve. Kontrick
  v. Ryan, 540 U.S. 443, 458, n. 13 (2004); United States v. Olano, 507 U.S. 725, 733 (1993). That distinction is key
  to our decision in [this] case.”


                                                              16
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 17 of 20 PAGEID #: 1547




              As to the merits, the Twelfth District applied the Supreme Court’s decision in Kansas v.

  Cheever, 571 U.S. 87 (2013). In Cheever the Court unanimously reaffirmed its decision in

  Buchanan v. Kentucky, 483 U.S. 402 (1987), that the State may introduce the results of a court-

  ordered mental examination for the limited purpose of rebutting a mental status defense. Buchanan

  and Cheever distinguished the earlier case of Estelle v. Smith, 451 U.S. 454 (1981), where the

  Court held a court-ordered psychiatric examination violated the defendant’s Fifth Amendment

  rights when the defendant neither initiated the examination nor put his mental capacity in dispute

  at trial.

              Shearer’s case seems to the Magistrate Judge to completely parallel Buchanan and

  Cheever. Shearer was only ordered to submit to examination by the State’s expert when she put

  her mental status in issue by proposing to call her own battered-woman syndrome expert. The

  Twelfth District’s decision is not an unreasonable application of Buchanan or Cheever and thus is

  entitled to deference under 28 U.S.C. § 2254(d)(1).

              Shearer’s Third Ground for Relief should therefore be dismissed.



  Ground Four: Exclusion of Defense Expert’s Opinion



              In her Fourth Ground for Relief, Shearer contends the trial court erred by excluding her

  expert witness’s opinion that she suffered from battered-woman syndrome.

              The Twelfth District considered this claim as Shearer’s Fourth Assignment of Error and

  decided it as follows:

                     [*P77] In her fourth assignment of error, Shearer argues the trial
                     court erred by "not allowing" her expert, Dr. Manges, to specifically
                     testify that she "suffered" from battered-woman's syndrome at trial.
                     However, as a simple review of the record reveals, Shearer's trial

                                                      17
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 18 of 20 PAGEID #: 1548




                 counsel never asked Dr. Manges whether Shearer "suffered" from
                 battered-woman's syndrome at trial, much less proffered Dr.
                 Manges' answer to such a question if it had been asked. Rather, it
                 was Shearer's trial counsel himself who so limited Dr. Manges'
                 testimony.

                  [*P78] As the record indicates, immediately prior to questioning
                 Dr. Manges, Shearer's trial counsel notified the trial court that
                 whether Shearer suffered from battered-woman's syndrome was
                 "the jury's decision to make" so "he will go through what it is and
                 the essential qualifications that he looks for and things of that
                 nature." As a result, although the trial court may have agreed with
                 this proposition, any error that may have occurred was clearly
                 invited by Shearer's trial counsel. Under the invited error doctrine,
                 which is applied when trial counsel is "actively responsible" for the
                 trial court's alleged error, a party is not entitled to take advantage of
                 an error that he himself invited or induced the trial court to make.
                 State v. Wesley, 2015-Ohio-5031, ¶ 26, 52 N.E.3d 279. Such is the
                 case here.

                  [*P79] Regardless, even if invited error did not apply in this case,
                 as noted by the state, the totality of Dr. Manges' testimony elicited
                 at trial was to the effect that Shearer "suffered" from battered-
                 woman's syndrome. As noted above, although never expressly
                 stating his opinion as to whether Shearer suffered from battered-
                 woman's syndrome, Dr. Manges testified that his testing revealed
                 she was suffering from trauma and emotional distress. In so finding,
                 Dr. Manges testified he came to this result after discussing the
                 alleged incidents of abuse, thus indicating Shearer was an individual
                 whom he believed was suffering from battered-woman's syndrome.
                 Therefore, even if invited error did not apply to this case, based on
                 the facts and circumstances here, we can find no error requiring
                 Shearer's conviction be reversed. Accordingly, finding no error
                 within the trial court proceedings, Shearer's fourth assignment of
                 error is without merit and overruled.

  State v. Shearer, 2018-Ohio-1688.

         The Twelfth District’s logic is straightforward: it cannot be trial court error to fail to admit

  evidence that is never offered. Shearer has not rebutted the Twelfth District’s decision that this

  opinion by Dr. Manges was never offered.

         Furthermore, their claim was never presented to the Twelfth District as a constitutional



                                                    18
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 19 of 20 PAGEID #: 1549




  claim at all. Rather, Shearer’s argument was that Dr. Manges’s opinion that she suffered from

  battered-woman syndrome was admissible under Ohio Revised Code § 2901.06(A)(1) and

  (2)(Appellant’s Brief, State Court Record, ECF No. 9, PageID 136). There is no hint of a

  constitutional claim in this portion of Shearer’s appellate brief.

           Because Shearer failed to present any constitutional claim regarding Dr. Manges’s

  testimony to the state courts and the argument could have been presented on direct appeal,

  presentation now to the Ohio courts would be barred by res judicata. State v. Perry, 10 Ohio St.

  2d 175 (1967). That doctrine has repeatedly been held by the Sixth Circuit to be an adequate and

  independent state ground of decision. Durr v. Mitchell, 487 F.3d 423, 432 (6th Cir. 2007); Buell

  v. Mitchell, 274 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell, 268 F.3d 417 (6th Cir. 2001); Byrd

  v. Collins, 209 F.3d 486, 521-22 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160-61 (6th Cir.

  1994)(citation omitted); Van Hook v. Anderson, 127 F. Supp. 2d 899, 913 (S.D. Ohio 2001).

           Shearer’s Fourth Ground for Relief, to the extent it purports to state a constitutional claim

  at all, is procedurally defaulted for failure to fairly present it to the Ohio courts as a constitutional

  claim.




  Conclusion



           Based on the foregoing analysis, the Magistrate Judge respectfully recommends the

  Petition be dismissed with prejudice. Because reasonable jurists would not disagree with this

  conclusion, it is also recommended that Petitioner be denied a certificate of appealability and that

  the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should not



                                                     19
Case: 1:19-cv-00715-MWM-MRM Doc #: 13 Filed: 07/13/20 Page: 20 of 20 PAGEID #: 1550




  be permitted to proceed in forma pauperis.



  July 13, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



  Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
  proposed findings and recommendations within fourteen days after being served with this Report
  and Recommendations. Because this document is being served by mail, three days are added under
  Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
  accompanied by a memorandum of law in support of the objections. A party may respond to
  another party’s objections within fourteen days after being served with a copy thereof. Failure to
  make objections in accordance with this procedure may forfeit rights on appeal.




                                                  20
